Citation Nr: 1454269	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in August 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder, rated 70 percent; degenerative disc disease lumbar spine, rated 20 percent; chronic left shoulder subluxation with impingement syndrome and traumatic arthritis, rated 20 percent; diabetes mellitus, type II, rated 20 percent; radiculopathy left lower extremity associated with DDD lumbar spine, rated 20 percent; radiculopathy right lower extremity associated with DDD lumbar spine, rated 20 percent; sarcoidosis, asymptomatic, rated 0 percent; and nephropathy associated with diabetes mellitus, type II, rated 0 percent.  

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable due to his service-connected disabilities.  Currently, he is in receipt of service connection for posttraumatic stress disorder, rated 70 percent; degenerative disc disease lumbar spine, rated 20 percent; chronic left shoulder subluxation with impingement syndrome and traumatic arthritis, rated 20 percent; diabetes mellitus, type II, rated 20 percent; radiculopathy left lower extremity associated with DDD lumbar spine, rated 20 percent; radiculopathy right lower extremity associated with DDD lumbar spine, rated 20 percent; sarcoidosis, asymptomatic, rated 0 percent; and nephropathy associated with diabetes mellitus, type II, rated 0 percent.  The combined disability rating is 90 percent.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In his August 2011 TDIU application, the Veteran indicates that he was last employed in July 2009 as a self-employed home repair specialist.  The Veteran indicates that the last time he worked full-time was January 2008, the date that his disabilities affected his full-time employment.  The Veteran indicates on the form that he became too disabled to work in July 2008.

Upon the Board's August 2014 Remand, the Veteran was scheduled for and attended September 2014 VA examinations for his service-connected disabilities to determine the impact on his employability.  Due to the Veteran's numerous service-connected disabilities and the thorough opinions offered by the examiners, specifically the VA PTSD examiner, the Board will quickly summarize the results of the examination.  

Regarding the Veteran's physical disabilities, the VA examiner concluded that due to the Veteran's back disability, related neurological conditions, and left shoulder condition he is unable to perform physical heavy labor that requires prolonged standing, walking, bending, or heavy lifting.  In addition, the back disability and related neurological conditions prevent the Veteran from performing sedentary labor that requires prolonged sitting.  The Veteran's sarcoidosis prevents him from performing physical labor requiring prolonged heavy lifting, pushing, or pulling.  The examiner concluded that the Veteran's diabetes mellitus, hypertension, and erectile dysfunction do not have an impact on his employability.  

With respect to the Veteran's PTSD, the VA psychologist provided a very thorough opinion regarding the impact of the Veteran's disability on his employability.  The examiner concluded that the Veteran's PTSD had a moderate impact on his interpersonal skills, and as a result his ability to work cooperatively and effectively with co-workers, supervisors, and the public.  He concluded that the PTSD severely impaired the Veteran's attention, concentration, memory, and problem-solving.  As a result, the Veteran's ability to understand and follow instructions, retain instructions, and solve technical or mechanical problems is severely impaired.  Lastly, the examiner concluded that the Veteran's PTSD had a varying impact on his motivation and drive.  With respect to the Veteran's ability to arrive at work on time, his PTSD has a mild impairment.  However, with respect to the Veteran's ability to maintain task persistence and pace, and his ability to work a regular schedule, his PTSD had a severe impact.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  The Board notes the opinions of the September 2014 VA examiners' with respect to his employability.  The overall conclusion to be drawn from these opinions is that the Veteran's ability to perform physical or sedentary work is severely impaired due to both physical and mental disabilities.  Both VA examiners seemingly conclude that the Veteran would struggle obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  As a result, the Board finds that, affording the Veteran the benefit of the doubt and given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


